In this proceeding petitioner filed in *Page 191 
this court on February 23, 1928, a duly verified petition for writ of habeas corpus to be admitted to bail.
It appears that petitioner was committed by T.R. Thompson, a justice of the peace in Love county, after a preliminary examination, and without bail, to answer in the district court of that county upon a complaint charging him with the murder of one S.C. Long, and that he was committed by said magistrate on another complaint wherein he was charged with the crime of robbery with firearms, and without bail; said commitments having issued on February 14, 1928; that thereafter he made application to the district court of Love county for bail in each case, which was denied.
It is further averred that he is not guilty of said crimes, or either of them, and that the proof of his guilt is not evident or the presumption thereof great.
Attached to the petition is a copy of all the testimony taken on the examining trial and all the testimony taken before the district court of Love county upon his said application for bail.
As to the contention on the part of petitioner that he is entitled to be let to bail, we deem it sufficient to say that the Attorney General concedes that in each of these cases bail should be allowed.
It is the uniform holding of this court that under the constitutional provisions (article 2, § 8) one charged with a capital offense is entitled to bail as an absolute right unless the proof of guilt is evident or the presumption thereof great.
Upon a consideration of the testimony we are of opinion that the petitioner is entitled to bail as a matter of legal right in each case.
It is therefore adjudged and ordered that said *Page 192 
petitioner be admitted to bail on the charge of murder now pending against him, and his bail is hereby fixed in the sum of $20,000.
It is further adjudged and ordered that said petitioner be admitted to bail upon the charge of robbery with firearms now pending against him in the sum of $10,000, bonds to be conditioned as required by law, and the same to be approved by the court clerk of Love county, and upon his approval of said bonds he shall notify the sheriff, who shall thereupon discharge said petitioner from custody.
EDWARDS and DAVENPORT, JJ., concur.